— So much of this appeal as is from that part of the order, Supreme Court, New York County (Rettinger, J.), entered December 28, 1982, as directed plaintiff to serve an amended complaint separately stating and numbering his causes of action is dismissed as nonappealable, as of right, and the order is otherwise affirmed, with costs. In affirming the denial of plaintiff’s cross motion to disqualify J. Henry Neale, Jr., as attorney for certain defendants, we do so on the ground that the motion is premature on the state of the record and without prejudice to an appropriate application to the Supreme Court should facts appear which would warrant such disqualification. Concur — Sullivan, J. P., Ross, Fein, Milonas and Kassal, JJ.